Citation Nr: 0939237	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  During the course of the Veteran's appeal to the Board, 
the Board was notified that the Veteran had died.

2.  The Veteran's death certificate states that he died on 
January [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2005 rating decision, the above RO denied the 
Veteran's claim of entitlement to service connection for 
hepatitis C.  The Veteran filed a timely notice of 
disagreement and also filed a timely substantive appeal.  In 
September 2007, his claim was certified to the Board.

In September 2009 the Veteran's death certificate, which 
states that he died on January [redacted], 2008, was associated with 
the claims file.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


